Citation Nr: 9915050	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-38 930	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
dislocation of the left shoulder, postoperative status, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from November 1973 to 
November 1975.  He was a member of the Arkansas Army National 
Guard from June 1976 to March 1977.  He had a subsequent 
period of active duty from November 1977 to March 1983 which 
was terminated by an other than honorable discharge; by an 
October 1983 administrative decision, it was held that the 
character of the discharge from this period of service 
constituted a bar to VA benefits based on such service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 17, 1995, rating decision by the Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
increased ratings for service-connected left shoulder and 
right ankle disabilities, then rated 10 percent disabling and 
noncompensably disabling, respectively.  During the pendency 
of the appeal, the rating for the left shoulder disability 
was raised to 20 percent from March 30, 1995, and the rating 
for the right ankle was raised to 20 percent from March 9, 
1995.  The veteran testified at a hearing at the RO on 
January 9, 1996, in connection with his appeal.  

The Board reviewed the appeal as to both issues on September 
22, 1997, and remanded the claims to the RO for additional 
evidentiary development and readjudication.  Following 
completion of actions requested by the Board, the RO reviewed 
the claim on May 17, 1998, and confirmed and continued its 
prior denial of a rating higher than 20 percent for either 
disability.  The case has been returned to the Board for 
further appellate review. 





FINDINGS OF FACT

1.  Residuals of dislocation of the left shoulder, 
postoperative status, consist of degenerative arthritis in 
the shoulder joint, a surgical scar, limitation of motion, 
pain at the extremes of motion, and partial ankylosis of the 
joint.  

2.  Restriction of motion of the left shoulder together with 
additional disability due to pain and weakness and 
incoordination on use are the equivalent of severe limitation 
of motion of the left shoulder.  

3.  Disability equivalent to ankylosis of the left shoulder 
at an intermediate level between favorable and unfavorable 
has not been demonstrated.

4.  Residuals of a right ankle fracture consist of traumatic 
arthritis of the ankle joint, restriction of motion, pain, 
weakness, and incoordination on motion.

5.  The veteran is currently in receipt of the maximum rating 
available for limitation of motion of an ankle joint; 
disability equivalent to ankylosis of the right ankle has not 
been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, to 30 percent and 
no more, are met for the service-connected residuals of 
dislocation of the the left shoulder, postoperative status.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.7, 4.71a, Code 5203 (1998).  

2.  The criteria for a rating higher than 20 percent for 
residuals of a right ankle fracture are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.7, 4.71a, Code 5171 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in May 1974 the veteran 
sustained a fracture of the right ankle while playing 
softball.  The ankle was placed in a short-leg walking cast.  
By October 1974, it was found to be asymptomatic and normal.  
In May 1975 the veteran injured his left shoulder and an 
X-ray showed an anterior dislocation (subglenoid).  The 
dislocation was reduced and the veteran was given a physical 
profile.  In April 1979, during a subsequent period of 
service, the dislocation was surgically repaired through a 
Bristow procedure.

The veteran filed his original claim for VA compensation in 
March 1983.  In connection with that claim, he underwent a VA 
examination in June 1983, at which time he complained of 
occasional shoulder pain and right ankle swelling.  
Examination showed mild shoulder girdle atrophy and the left 
arm was 1-inch smaller in diameter than the right (the 
veteran was right-handed).  Range of motion was essentially 
normal though he had difficulty raising his arm above his 
head.  There was no obvious right ankle deformity.  The range 
of plantar motion was normal.  Dorsiflexion was 50 percent of 
normal.  The ankle was stable.

Service connection for both the left shoulder and right ankle 
disabilities was initially denied by a rating decision of 
October 1983.  A second VA examination was performed in 
October 1984, at which time there was 50 percent of external 
rotation in the shoulder.  Examination of the right ankle 
showed swelling around the lateral malleolus and minimal 
swelling of the ankle.  The diagnoses included residuals of 
surgery for recurrent dislocation of the left shoulder 
characterized by limitation of motion and scars; and 
residuals of fracture of the right ankle characterized by 
periarticular thickening.  The veteran's claim was reviewed 
by a rating board on January 15, 1985, and service connection 
was granted for residuals of dislocation of the left 
shoulder, rated 10 percent disabling, and residuals of a 
right ankle fracture, noncompensably disabling.  

A claim for increased ratings for the left shoulder and right 
ankle disabilities was received in March 1995.  At a VA 
examination in April 1995, the veteran complained of constant 
right ankle pain with swelling daily.  He did not wear a 
brace or special shoes.  The pain increased on weight-bearing 
activities.  Prescription medication brought no relief.  He 
also complained of constant pain in the left shoulder which 
was not relieved by the medication.  He had increased pain 
with lifting, reaching overhead and sleeping on the shoulder.  
On examination there was a nontender 10-centimeter scar on 
the left shoulder.  Forward flexion and abduction were to 90 
degrees, and internal and external rotation were to 45 
degrees.  There was generalized tenderness anteriorly.  
Strength and sensation were intact.  There was a full range 
of motion of the right ankle with tenderness to palpation 
laterally.  There was slight crepitus with movement.  The 
veteran walked with a slight limp.  X-rays of the left 
shoulder showed an orthopedic screw at the neck of the 
scapula but were otherwise normal.  X-rays of the right ankle 
showed questionable minimal residuals of old trauma and 
minimal degenerative joint disease.  

The veteran testified at a hearing at the RO on January 9, 
1996, in connection with his appeal.  With respect to the 
left shoulder disability, he complained that his arm was weak 
and hurt all the time and that he could not raise it above 
the shoulder level.  He complained that it hurt even while he 
was in bed trying to sleep and that his medicine did not 
help.  Regarding the right ankle he complained of a feeling 
that there was a bone rubbing when he placed his weight down 
on it.  He stated that the ankle would swell up and hurt.  

The veteran was hospitalized at a VA facility in November 
1995 for disorders unrelated to the present appeal.  The 
diagnoses included post-traumatic degenerative joint disease 
of the left shoulder.  

A VA examination of the right ankle was performed in October 
1996.  The veteran complained of constant pain with swelling 
for which he took Motrin as needed but with little relief.  
He stated that he used a cane at all times and that the pain 
increased on weight-bearing activities.  Examination showed 
tenderness of the ankle anteriorly and medially.  There was 
moderate edema of the entire joint region.  Dorsiflexion was 
5 degrees and plantar flexion was 20 degrees.  There was a 
marked limp and the veteran was unable to heel or toe walk.  
X-rays showed post-traumatic degenerative changes.  There was 
an osseous density behind the posterior malleolus which was a 
possible site of myositis ossificans.  The clinical 
impression was residuals of right ankle fracture with 
degenerative changes.  

The veteran underwent a VA examination in October 1997 
pursuant to the Board remand.  The veteran complained of loss 
of strength and pain in the left shoulder with excessive 
movement.  Examination of the shoulder showed a well-healed 
incision.  Range of motion measurements showed external 
rotation of 15 degrees, internal rotation of 90 degrees, 
forward flexion and abduction of 90 degrees.  In neutral 
flexion the shoulder could be brought to 70 degrees of 
abduction.  Posterior flexion showed a range of 80 degrees.  
These ranges were predominantly passive-assistive and at all 
extremes of range the veteran expressed pain and apprehension 
that the range would be exceeded.  On examination of the 
ankle there was thickening of the contours by comparison to 
the left.  The right ankle lacked 10 degrees of motion 
approaching a neutral position.  There were 30 degrees of 
plantar flexion, 0 degrees of eversion, and 5 degrees of 
inversion.  X-rays of the right ankle showed degenerative 
arthritis manifested by multiple changes in the form of 
narrowing of the ankle space, changes of the configuration of 
the malleoli both medially and laterally, arthritic changes 
in the tibiofibular syndesmosis, and contact in the 
tibiotalar articulation.  In addition there was an os 
trigonum.  X-rays of the left shoulder showed a screw present 
and there were degenerative changes in the inferior 
glenohumeral joint line.  There were degenerative cystic 
changes in the subchondral surface of the humeral head.  The 
clinical impressions were degenerative arthritis of the right 
ankle due to trauma, degenerative arthritis of the left 
shoulder due to remote trauma, remote Bristow procedure of 
the left shoulder, and partial ankylosis of the left shoulder 
and right ankle.  

The examiner provided some additional comments concerning the 
veteran's disabilities.  With respect to the left shoulder, 
he stated that the changes in the shoulder deprived the 
veteran of enough range of motion that involuntary effort to 
exceed the range through use would create pain.  With respect 
to the right ankle he stated that the ankle was less 
responsive to changes in ground surface such as inward 
turning or outward turning and that this affected the range 
of motion and gait.  He indicated that weight bearing would 
be capable of producing pain.  The examiner made further 
comments as follows:  

The right ankle and the left shoulder are 
impaired because of the restriction of 
range of motion of the changes in joint 
surface.  The pain could induce a 
weakened movement.  The restriction would 
produce incoordination.  According to the 
history, they are due to the service-
connected disabilities.  

These ranges of motion express the final 
degree of lost range of motion.  These 
joints will not go past the ranges 
expressed above.  Any effort to do so, 
either voluntarily induced or 
involuntarily because of stress, will 
cause pain, incoordination, and weakened 
movement.  Flareup could possibly occur 
with overuse but the patient, through 
experience, will not indulge in overuse 
of these extremities because of the 
limitations of pain.

It is difficult to express objective 
display of pain.  Occasionally the 
patient would gasp during the range of 
motion testing and would have forceful 
exhalations during efforts of dressing 
and undressing.

It is felt that the description of the 
findings in the ankle and shoulder are 
not manifestations of co-existing 
nonservice-connected disability.

II.  Analysis--Left Shoulder

The Board finds the claim for an increased rating for the 
service-connected left shoulder disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), 
Murphy, Id.; Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board finds that all indicated development has been 
completed and that the statutory duty to provide assistance 
in developing the relevant evidence has been satisfied.  The 
veteran has identified no additional relevant evidence that 
has not been obtained.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (1998), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (1998), as distinguished from 
the assignment of an initial rating following the original 
grant of service connection; consequently, the rule from 
Francisco, Id., applies.  See Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  

The current 20 percent rating for the left shoulder has been 
assigned under the criteria found in Code 5203, the code for 
impairment of the clavicle or scapula.  Under that code, a 20 
percent rating is the highest rating assignable for 
impairment of either the major or minor extremity.  A rating 
higher than 20 percent can be assigned under Code 5201 based 
on limitation of motion of the arm.  For the minor extremity, 
a 30 percent rating is assignable when motion is limited to a 
position 25 degrees from the side of the body.  38 C.F.R. 
§ 4.71a, Code 5201 (1998).  

It is well established that a claim for increase must be 
considered under all codes under which a rating is 
potentially assignable.  Schafrath, Id.  This rule is also 
applicable to ratings assigned by analogy.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); see also 38 C.F.R. § 4.20 
(1998) ("when an unlisted condition is encountered it will be 
to rate under a closely related disease or injury in which 
not only the functions affected but the anatomical 
localization and symptomatology are closely analogues.").  
The basis for a decision to rate a disability under one 
particular code and not others must be articulated.  
Lendenmann, Id.  In the present case, a 30 percent rating for 
the shoulder is potentially assignable under Code 5200 based 
on ankylosis of the scapulohumeral articulation.  For the 
minor extremity, a 30 percent rating is assignable when there 
is ankylosis in an intermediate position between favorable 
and unfavorable.  Favorable ankylosis is when abduction is to 
60 degrees and the veteran can reached his mouth and head.  
Unfavorable ankylosis is when abduction is limited to a 
position 20 degrees from the side of the body.  38 C.F.R. 
§ 4.71a, Code 5200 (1998).  

The evidence of record shows that the veteran currently has 
degenerative changes in the left shoulder of traumatic origin 
as well as a well-healed scar from the Bristow procedure 
performed in service.  He has a substantial degree of 
restriction of motion of the left arm, with pain at the 
extremes of motion.  For purposes of VA disability ratings, 
normal motions are shown in Plate I following 38 C.F.R. 
§ 4.71 (1998), which pertains to measurement of ankylosis and 
joint motion.  Under the figures shown therein, forward 
flexion of the shoulder is from 0 to 180 degrees.  Shoulder 
abduction is from 0 to 180 degrees, internal and external 
rotation of the shoulder are to 90 degrees.  By these 
standards, the veteran had normal internal rotation but 
markedly abnormal external rotation at the October 1997 
examination.  Forward flexion was to half of the normal 
range.  Clearly this restriction was less than that required 
for a 30 percent rating under Code 5201, namely, limitation 
to a position 25 degrees from the side of the body.  
Likewise, although the limitation of motion was characterized 
by the examiner as "partial ankylosis," the amount of 
restriction was far less than that required for a 30 percent 
rating under Code 5200 (ankylosis of the scapulohumeral 
articulation) (specifically, ankylosis at a favorable level, 
"abduction to 60 degrees, can reach mouth and head"), even if 
the "partial ankylosis" is deemed to be the equivalent of 
ankylosis for the purposes of an analogous rating.  

Since the veteran complains of significant pain associated 
with his left shoulder disability and the disorder is ratable 
under the codes for limitation of motion, the claim must be 
considered in light of the decision of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) wherein it was held that, when 
a veteran alleges functional loss due to pain, the provisions 
of two VA regulations, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  Under 38 C.F.R. § 4.40 (1998), a disability of 
the musculoskeletal system includes functional loss due to 
pain, supported by adequate pathology and evidenced by 
visible behavior on motion.  "Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled."  Under 38 C.F.R. 
§ 4.45 (1998), factors of joint disability include increased 
or limited motion, weakness, fatigability, or painful 
movement, swelling, deformity or disuse atrophy.  

The report of the October 1997 orthopedic examination 
establishes persuasively that the veteran's complaints of 
pain are credible and that the pain results in a significant 
degree of functional impairment, especially on extremes of 
motion.  The credibility of the veteran's complaints of pain 
was established in the mind of the examiner by adequate 
demeanor during the examination consistent with the presence 
of pain.  The examiner noted the potential for 
incoordination, weakened movement and flareups of 
symptomatology on overuse, and noted that the veteran guarded 
against motions at the extremes of day movement ranges.  The 
additional increment of disability associated with pain is 
sufficient to warrant the raising of the rating based on 
limitation of motion from 20 percent to 30 percent in the 
same manner as if actual restriction of the left arm to a 
position 25 degrees from the body were shown.  Since 30 
percent is the maximum rating assigned based on limitation of 
motion and an analogous rating based on ankylosis is not 
assignable, no higher rating is assignable based on 
application of 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); VAOPGCPREC 36-97 (Dec. 12, 
1997).  

A preponderance of the evidence of record therefore supports 
the assignment of a 30 percent rating for the residuals of a 
left shoulder injury.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 1998).  A preponderance of the evidence is against the 
assignment of a rating higher than 30 percent, and the 
disability picture shown by the evidence does not more nearly 
approximate the criteria required for a rating in excess of 
30 percent.  38 C.F.R. § 4.7 (1998).  


III.  Analysis--Right Ankle Disability

The Board finds that the claim for a rating higher than 20 
percent for residuals of a right ankle fracture is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Murphy, Id., Proscelle, Id.  Pursuant to 
the statutory duty to assist in the development of the 
evidence required to support a well-grounded claim, the Board 
remanded the appeal to accord the veteran an opportunity to 
submit any additional medical evidence that might be 
available and appear at a VA examination to determine the 
current status of his ankle disability.  The indicated 
development has been completed, and the statutory obligation 
has been satisfied.  38 U.S.C.A. § 5107(a).  

The service-connected right ankle disability is rated under 
the criteria found in 38 C.F.R. § 4.71a, Code 5271, the code 
for limited motion of the ankle.  Under that code, a 20 
percent rating is assignable when the limitation is marked 
and a 10 percent rating is provided when the limitation is 
moderate; the code does not provide for a rating higher than 
20 percent.  

Since the veteran is currently receiving the highest rating 
available for limitation of motion, other codes must be 
considered.  Schafrath, Id; Lendenmann, Id.  In cases 
involving the ankle, Code 5270 pertaining to ankylosis of the 
ankle is applicable.  Under that code, a 30 percent rating is 
provided for ankylosis in "plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion, between 0 degrees 
and 10 degrees."  A 40 percent rating is provided for 
ankylosis in "plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Code 5270 (1998).  

The veteran has degenerative arthritis of the right ankle of 
traumatic origin.  He lacks a substantial amount of motion in 
the ankle joint by comparison to the left, and swelling or 
edema has been reported on various occasions.  At the most 
recent examination, some slight thickening of the contours of 
the right ankle was noted.  The record shows that the ankle 
has caused some impairment of weight-bearing ability and gait 
(though the most recent examination report did not contain 
reliable information on weight bearing or gait inasmuch as 
the veteran was still suffering from the aftereffects of a 
recent right femur fracture that had required surgery).  As 
with the left shoulder, the extremes of motion were 
characterized by pain.  

Although the type of functional impairment which constituted 
an additional increment of disability warranting an increased 
rating for the shoulder is also present in the ankle, it 
cannot be the basis for the assignment of an increased rating 
since the veteran is already receiving the maximum rating 
assignable based on limitation of motion.  See Johnston, Id.; 
VAOPGCPREC 36-97 (Dec. 12, 1997).  The Deluca analysis 
applying 38 C.F.R. §§ 4.40 and 4.45 is not applicable to 
ratings assigned under codes other than those for limitation 
of motion.  

Despite the examiner's characterization of the veteran's 
limitation of motion as "partial ankylosis," the criteria 
stated in Code 5270 apply to bony fixation of the joint.  No 
such fixation is shown, nor does the veteran have the 
equivalent of bony fixation for purposes of an analogous 
rating.  The evidence of record does not demonstrate 
impairment of ankle function of the degree contemplated for a 
30 percent rating based on ankylosis.  

A preponderance of the evidence of record therefore is 
against the assignment of a rating higher than 20 percent for 
residuals of a right ankle fracture under any applicable 
code.  38 U.S.C.A. § 5107(b).  The disability picture shown 
by the evidence of record does not more nearly approximate 
the criteria for a rating higher than 20 percent.  38 C.F.R. 
§ 4.7 (1998).  


ORDER

A 30 percent rating is granted for residuals of a left 
shoulder injury, postoperative status, subject to the 
criteria governing the payment of monetary awards. 

The appeal for a rating higher than 20 percent for residuals 
of a right ankle fracture is denied.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




Error! Not a valid link.

